Citation Nr: 0624003	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of lacerations of the flexor carpi radius and 
palmaris longus muscles of the right wrist (right wrist 
disability), currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
postoperative residuals of a hernia of the anterior tibial 
muscle of the left leg (left lower leg disability), currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946, and from November 1950 to November 1956.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination 
from the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office.  In December 2003, the 
veteran's claims file was transferred to the Winston-Salem, 
North Carolina, VA Regional Office (RO).  

The veteran requested a Board hearing at the RO in December 
2003.  In March 2005, the veteran withdrew his request for 
such hearing.  His hearing request, therefore, is withdrawn.  
38 C.F.R. § 20.704(e) (2005).  

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2005). 


FINDINGS OF FACT

1.   The veteran is right-handed.

2.  The veteran's right wrist disability is manifested by 
mild degenerative joint disease, wrist pain, limitation of 
motion of the wrist, and two small scars which are well 
healed. 

3.  The veteran's service-connected left lower leg disability 
is manifest by slight weakness of the tibialis anterior 
muscle, and loss of superficial touch and pain sensation over 
the medial aspect of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5210, 5211, 5212, 5214, 5215 (2005).

2.  The criteria for an evaluation greater than 10 percent 
for a left lower extremity disability have not been met.  38 
U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.56, 4.71, Diagnostic Code 5262, 
4.73, Diagnostic Code 5312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice was sent in January 2005.  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
Further, the veteran's claim was scrutinized under VCAA 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).  

In this case, in the January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA.  He was essentially told to submit evidence he had in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was informed that he had 60 days in which to 
submit this evidence.  The veteran, in a letter received in 
February 2005, stated that he wished to waive the 60-day 
response period.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided a VA examination.  The record has 
been developed to the extent possible.

The 5th element of the Dingess/Hartman holding was not 
addressed in the notice letter.  The veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for increased ratings, but 
he was not provided with notice of the type of evidence 
necessary to establish the effective date for the increased 
ratings.  Because the Board is denying any increase, as 
discussed herein, there is no potential effective date issue 
that would warrant additional notice.  Therefore, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision on this claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.  

In February 2001, the veteran requested increased ratings for 
his service-connected conditions as they are more disabling 
than currently evaluated.  He notes that these two conditions 
cause severe chronic pain, weakness, and numbness down the 
affected extremity.  

A.  Right Wrist Disability 

A VA examination was conducted in May 2002.  Examination of 
the right wrist showed an incision consistent with carpal 
tunnel surgery, and two volar laceration incisions that were 
well healed.  Right wrist range of motion was ulnar deviation 
of 0 to 10 degrees, radial deviation of 0 to 10 degrees, 
palmar flexion of 0 to 80 degrees, and dorsiflexion or 
extension was 0 to 60 degrees.  He had full flexion and 
extension of the fingers.  X-rays of the right wrist showed 
arthritis of the carpo-metacarpal joint (CMC) and joint space 
narrowing of the metacarpophalangeal joints.  The diagnosis 
was laceration of the flexor carpi radialis and palmaris 
longus of the right wrist which occurred during active duty, 
repaired.  Subsequently, the veteran had carpal tunnel 
syndrome in 1967.  He has some residual pain, discomfort and 
limited radial and ulnar deviation.  

VA treatment records dated in January 2003 indicate that the 
veteran was treated for right wrist aching and pain, 
especially during cold weather.  Right hand examination noted 
full flexion and extension, no CMC tenderness, neurovascular 
examination was intact, and well healed incisions.  X-ray 
examination found CMC arthrosis, and mild radiocarpal 
degenerative joint disease.  The veteran was given a wrist 
brace.  

It is noted that the veteran is right-handed (self-reported 
in VA examination of October 1980), and his service-connected 
disability affects his right (major) wrist.  
The veteran's right wrist disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5020.  

Pursuant to Diagnostic Code 5020 for synovitis, the 
disability will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Pursuant to Diagnostic Code 5215, under which limitation of 
motion of the wrist is evaluated, dorsiflexion less than 15 
degrees warrants a 10 percent evaluation for either major or 
minor wrist; and palmar flexion limited in line with forearm 
warrants a 10 percent evaluation for either major or minor 
wrist.

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2005).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is currently assigned the maximum 10 percent 
schedular evaluation for left wrist limitation of motion 
under Diagnostic Code 5215.  Because the veteran is already 
receiving the maximum rating available for limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
allow for a higher evaluation.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right wrist disability.  
However, the Board finds that no other diagnostic code 
provides for a higher rating.  In this regard, the Board 
observes that the record shows no wrist ankylosis; intact 
function of all fingers, including the thumb; no defect of 
the radius or ulnar bones; and no instability at the 
scapholunate joint.

Diagnostic Code 7804, both prior to and from August 30, 2002, 
provides, in substance, that a 10 percent evaluation may be 
assigned for scars that are painful on examination.  However, 
the February 2002 VA examination indicates that the two 
laceration scars are well healed.  Separate ratings may be 
assigned for symptomatology that is distinct and separate.  
See Esteban v. Brown, 6 Vet. App. 259, 261, 262 (1994).  The 
Board concludes that the veteran does not experience separate 
symptomatology due to the scars warranting a separate 10 
percent evaluation under Diagnostic Code 7804.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 



B.  Left Lower Leg Disability

The residuals of this condition have been evaluated as 10 
percent disabling under Diagnostic Code 5312 of the Rating 
Schedule.  This diagnostic code is applicable to rating 
impairment of Muscle Group XII.

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion; extension of the toes; and stabilization of the 
arch.

Under DC 5312, a 10 percent rating is warranted for moderate 
injury.  A 20 percent disability rating is assigned when the 
disability is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5312.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The May 2002 VA examination report diagnosed tibialis 
anterior muscle herniation of the left lower extremity 
treated with faciotomy.  X-rays were negative, there was full 
range of motion and no residual pain or tenderness.  VA 
treatment notes dated in October 2002 reveals that the 
veteran underwent neurological testing of the left lower 
extremity.  Tibialis anterior muscle strength was 4/5.  
Sensory examination noted decreased superficial and pain 
sensations over medial aspect of the left foot.  An antalgic 
gait was noted.  

A higher rating requires evidence of moderately severe 
disability.  In describing the muscle injuries which would be 
considered moderately severe, the regulation provides three 
factors for consideration, the type of injury; the history 
and complaints; and the objective findings.  The objective 
evidence indicates no loss of deep fascia, muscle substance, 
or normal resistance.  He has loss of sensation and 4/5 
strength on the left tibialis anterior muscle.  The Board has 
concluded there is no evidence of record which supports a 
finding of a moderately severe injury. 

Moreover, a rating in excess of 10 percent is not warranted 
under the codes pertaining to musculoskeletal system, 
specifically pertaining to the leg.  There is no evidence 
that his service-connected disability is analogous to 
impairment of the tibia and fibula which consist of nonunion 
or malunion.  See 38 C.F.R. § 4.71, Diagnostic Code 5262.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to an increased rating for a right wrist 
disability is denied.  

Entitlement to an increased rating for a left lower leg 
disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


